Lumpkin, J.
1. A man brought suit against his wife for a divorce, alleging that she was guilty of adultery. He also prayed that the custody of their minor children be awarded to him. The wife filed an answer and cross-petition, denying the allegation of adultery on her part, and alleging that the husband had been guilty of cruel treatment toward her. She further alleged that he was not a fit and proper person to rear and educate their children, being a man of intemperate and immoral habits. She prayed for temporary and permanent alimony, that the custody of the children be awai-ded to her, and that he be enjoined from disposing of his property until the hearing of the case, and from interfering with the custody of the children, and for general relief. Eeld, that, on the hearing of the application for temporary alimony and the award of the custody of the children, the husband was not a competent witness to deny that he had been guilty of adultery, as shown by certain evidence introduced on behalf of the wife. Bishop v. Bishop, 124 Ga. 293 (2), 295 (52 S. E. 743).
2. There was no abuse of discretion in awarding to the wife temporary alimony and counsel fees. Judgment affirmed.

All the Justices concur.